PER CURIAM.
The claim in suit appears to have been for one week’s wages at the agreed rate of $14, and it is indicated by the defendant’s testimony that the employment was abandoned by the plaintiff after two days of the particular week had elapsed. If this testimony be disregarded, because given by a party in interest, the case is barren of evidence of any performance by the plaintiff for the period for which he sues. He testified that he worked for “six or seven weeks,” and the judgment rests upon nothing beyond his conclusion of an indebtedness in answer to the court’s question: “How much does he owe you now?” The affirmance of such a judgment would involve something more than a mere disregard of technicalities; for substantial justice is not satisfied by a liability imposed upon a claim based on nothing possessing the quality of evidence. Judgment reversed, and new trial ordered, with costs to appellant to abide the event.